Exhibit 2.1 UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE x In re : Chapter 11 : Otelco Inc., et al.: Case No. 13-10593 (MFW) : Debtors.: (Jointly Administered) x JOINT PREPACKAGED PLAN OF REORGANIZATION FOR OTELCO INC. AND ITS AFFILIATED DEBTORS Dated: May 6, 2013 Willkie Farr & Gallagher llp 787 Seventh Avenue New York, New York 10019-6099 (212) 728-8000 -and- Young Conaway Stargatt & Taylor, llp Rodney Square 1000 North King Street Wilmington, Delaware 19801 (302) 856-6600 Counsel for Debtors and Debtors in Possession TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INTERPRETATIONS 1 ARTICLE II METHOD OF CLASSIFICATION OF CLAIMS AND INTERESTS AND GENERAL PROVISIONS 13 General Rules of Classification 13 Settlement 13 Substantive Consolidation of Debtors for Purposes of Voting, Confirmation and Distribution 13 Administrative, Fee and Priority Tax Claims 14 Deadline for Filing Fee Claims 14 U.S. Trustee Fees 14 ARTICLE III CLASSIFICATION OF CLAIMS AND INTERESTS 15 ARTICLE IV TREATMENT OF UNIMPAIRED CLASSES 15 Administrative Claims 15 Priority Tax Claims 15 Fee Claims 15 Other Secured Claims – Class 3 16 Other Priority Claims – Class 4 16 ARTICLE V TREATMENT OF IMPAIRED CLASSES 16 Senior Secured Term Loan Claims – Class 1 16 Senior Secured Revolving Loan Claims – Class 2 17 Subordinated Notes Claims – Class 5 17 510(b) Subordinated Notes Claims – Class 6 17 General Unsecured Claims – Class 7 17 Existing Equity Interests – Class 8 17 ARTICLE VI NEW COMMON STOCK 18 Authorization and Issuance of New Common Stock 18 New Stockholders Agreement and New Registration Rights Agreement 18 ARTICLE VII MEANS OF IMPLEMENTATION 18 Restructuring Transaction 18 Corporate Action 19 Effectuating Documents and Further Transactions 19 Intercompany Claims and Interests 20 Managers and Officers of the Reorganized Debtors 20 Directors of the Reorganized Debtors 20 Management Equity Plan 20 General Distribution Mechanics 21 Withholding Taxes 23 Subordinated Notes Trustee Fee 24 i Exemption from Certain Transfer Taxes 24 Exemption from Securities Laws 24 Setoffs and Recoupments 24 Insurance Preservation and Proceeds 25 Solicitation of Debtors 25 No Change of Control 25 ARTICLE VIII EFFECT OF THE PLAN ON CLAIMS AND INTERESTS 25 Discharge 25 Vesting and Retention of Causes of Action 27 Survival of Certain Indemnification Obligations 27 Release of Claims 28 ARTICLE IX EXECUTORY CONTRACTS 33 Executory Contracts and Unexpired Leases 33 Cure 33 ARTICLE X CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN 33 Conditions Precedent to Confirmation 33 Conditions to the Effective Date 33 Waiver of Conditions Precedent 34 Effect of Non-Occurrence of the Conditions to Consummation 35 Withdrawal of the Plan 35 Cramdown 35 ARTICLE XI ADMINISTRATIVE PROVISIONS 36 Retention of Jurisdiction 36 Governing Law 38 Time 38 Monetary Figures 38 Retiree Benefits 38 Amendments 38 Successors and Assigns 39 Controlling Documents 39 Creditors’ Committee 39 Termination of Professionals 39 Hart-Scott-Rodino Antitrust Improvements Act 40 Notices 40 Reservation of Rights 42 ii EXHIBITS EXHIBITS IN THE PLAN SUPPLEMENT Exhibit 1 New Senior Secured Credit Facility Agreement Exhibit 2
